Citation Nr: 0320555	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a liver disorder.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center to obtain all available 
service medical records for the veteran.  
The National Personnel Records Center 
should be requested to affirmatively 
respond that no such records are 
available if it is unable to locate 
additional records for the veteran.

2.  Please obtain the veteran's record of 
treatment for his claimed disorders from 
Kaiser Permanente Hospital and Inglewood 
Pharmacy, as noted on his July 2003 VA 
Form 21-4142.

3.  Please obtain the veteran's records 
of treatment for his claimed disorders 
from the Veterans Hospital in Los 
Angeles, California, as noted on his July 
2003 VA Form 21-4142.  

4.  After the development requested in 
Nos. 1 through 3 has been completed to 
the extent possible, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination by 
an examiner with the appropriate 
expertise.  Send the claims folder to the 
examiner for review. 
After examination of the veteran, review 
of his pertinent medical history and 
assertions, and consideration of sound 
medical principles, the examiner should 
render an opinion, with respect to any 
diagnosed hearing loss disability, as to 
whether it is at least as likely as not 
that the disorder originated during the 
veteran's active military service or is 
otherwise etiologically related to the 
veteran's active military service.  The 
examiner also should render an opinion, 
with respect to any diagnosed tinnitus, 
as to whether it is at least as likely as 
not that the disorder originated during 
the veteran's active military service or 
is otherwise etiologically related to the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in a 
typewritten report. 

5.  After the development requested in 
Nos. 1 through 3 has been completed to 
the extent possible, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovascular examination by 
a physician with the appropriate 
expertise.  Send the claims folder to the 
examiner for review.  

After examination of the veteran, review 
of his pertinent medical history and 
assertions, and consideration of sound 
medical principles, the examiner should 
render an opinion, with respect to any 
diagnosed hypertension, as to whether it 
is at least as likely as not that the 
disorder originated during the veteran's 
active military service or is otherwise 
etiologically related to the veteran's 
active military service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in a typewritten 
report.

6.  After the development requested in 
Nos. 1 through 3 has been completed to 
the extent possible, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a digestive examination by a 
physician with the appropriate expertise.  
Send the claims folder to the examiner 
for review. 

After examination of the veteran, review 
of his pertinent medical history and 
assertions, and consideration of sound 
medical principles, the examiner should 
render an opinion, with respect to any 
diagnosed liver disability, as to whether 
it is at least as likely as not that the 
disorder originated during the veteran's 
active military service or is otherwise 
etiologically related to the veteran's 
active military service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in a typewritten 
report.

7.  After the development requested in 
Nos. 1 through 3 has been completed to 
the extent possible, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the etiology of any currently 
present chronic headache disorder.  Send 
the claims folder to the examiner for 
review. 

After examination of the veteran, review 
of his pertinent medical history and 
assertions, and consideration of sound 
medical principles, the examiner should 
render an opinion, with respect to any 
diagnosed headache disorder, as to 
whether it is at least as likely as not 
that the disorder originated during the 
veteran's active military service or is 
otherwise etiologically related to the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in a 
typewritten report.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


